DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, 8-12, drawn to the shape of first and second capacitor layers.
Group II, claim 7, drawn to three-dimensional capacitor structure.
Group III, claim(s) 13-16, drawn to hybrid connection of backside-illuminated sensor wafer and capacitor substrate.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Huang et. al., U.S. Pat. Pub. 2011/278687, of record, hereafter Huang.
Regarding claim 1, Huang discloses a backside illuminated image sensor (par. [0002]) , comprising (par. [0015]-[0020], Figs 2-6):
a substrate of semiconductor material [Si] having a main surface [PA] (Fig. 2),
detector elements [P] arranged at the main surface [PA] (Fig. 2), 
a dielectric layer on or above the main surface [PA] (Fig. 2, par. [0018], metal layers M1, M2 and intermediate dielectrics),

a first capacitor layer [M1] of electrically conductive material (metal. par. [0019] )embedded in the dielectric layer, and 

a second capacitor layer [M2] of electrically conductive material embedded in the dielectric layer at a distance from the first capacitor layer, the first and second capacitor layers forming a capacitor (MIM capacitor, par. [0019]), wherein:

a peripheral circuit (Nodes NG, NP, and connection to RX element [310] is integrated in the substrate apart from the detector elements, the peripheral circuit being configured for one or more operations of the group consisting of voltage regulation, charge pump operation and stabilization of clock generation (par. [0018]), and 

the first and second capacitor layers [M1],[M2] are electrically connected with contact regions [CO] of the peripheral circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/Examiner, Art Unit 2817